Citation Nr: 1129106	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant alleges that he had service from December 1941 to May 1946 which qualifies him for recognized service with the U.S. Armed Forces, Far East (USAFFE), or as a recognized guerrilla in the Philippines during World War II.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO in Manila, the Republic of the Philippines, that determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Pre-adjudicatory notice was not provided in this case.  However, in this case, as explained below, the law, and not the evidence, is dispositive.  Therefore, VA's duties to notify and assist a claimant do not apply in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, it is not necessary to determine whether VA fulfilled the duties in this case; and there is no prejudice to the appellant in the Board proceeding to adjudicate his claim.

Nonetheless, the Board notes that the October 2009 decision, the March 2010 statement of the case, and the July 2010 supplemental statement of the case included citations to the laws and regulations pertaining to eligibility for benefits under the Filipino Veterans Equity Compensation Fund and verification of military service.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant. The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the appellant's original claim, he stated that he served from December 1941 to May 1946 in the 1st Infantry, 1st Regiment, and in the 2nd Construction Battalion Combat Team.

The appellant has made various arguments, including several not relevant to the issues in this case.  He asserts that he is a veteran of the Philippine government who served during World War II, and that he is elderly and ill.  He asserts that he was inducted into the USAFFE, Philippine Army Rear Guard, in December 1941.  He reported combat service with the USAFFE.  He also reported guerrilla service beginning in January 1944, and said he was assigned to the 2nd Construction Battalion Combat Team, in the USAFFE, Philippine Army, and assisted in reconstructing the Manila City Hall.  

In April 2010, he submitted additional evidence, including a photocopy of the title page of a book, with a handwritten autograph by the author, to the Veteran, whom the author addressed as "a comrade who fought in the [illegible] Quezon front during WW2."  The Veteran also submitted documents showing that he was a post commander of a chapter of the Philippine Veterans Legion.  He submitted a list of guerrilla units, and a photocopy of a page from a book essentially stating that names of some guerilla members were deleted from lists.

In September 2009, the RO received a memorandum from the National Personnel Records Center (NPRC) indicating that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

Ultimately, the sole determinative question of fact in this case is whether the appellant had recognized service to qualify for the claimed one-time payment from the Filipino Veterans Equity Compensation Fund.  The appellant's ancillary arguments regarding his service to the Philippine government or his needs for assistance are not for consideration in this appeal.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The Philippine documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board does not here delve into the veracity of the submitted statements, or into the validity or invalidity of the submitted Philippine Veterans Legion documents.  Rather, the Board relies upon the relevant official determination of recognized service or no recognized service from the NPRC, provided in response to RO queries as to whether or not the appellant had recognized service.  The response received from the NPRC in September 2009 does not verify that the appellant had any recognized service.  This official finding of no service is determinative, and VA has no authority to change or amend the findings.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

The United States Court of Appeals for Veterans Claims (Court) has recently held that VA may accept United States service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

The proper course for an appellant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

In light of the findings of the NPRC, a component of the appropriate United States service department, which are binding on VA for the purpose of establishing service in the U. S. Armed Forces, the appellant has no qualifying service in the United States Armed Forces and he is not a "veteran" for the purpose of establishing eligibility for the Filipino Veterans Equity Compensation Fund benefit administered by the United States Department of Veterans Affairs.

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the appellant's lack of qualified service; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


